Vista la petición radicada por el recurrente, el escrito presentado por éste al Registrador de la Propiedad de San Juan, Sección Pri-mera, y la nota del registrador recurrido;
Por Cuanto, el recurrente ha dejado expirar el plazo legal que le fué señalado para la radicación de su alegato, sin que lo haya ra-dicado y sin que haya señalado a este tribunal las razones en que basa su petición para que la nota del registrador sea revocada;-
*956POR Cuanto, somos de opinión que las disposiciones del apartado (a) de la sección primera de la Ley núm. 12 de 1923, según fue enmendada por la Ley núm. 12 de 1924, no sostienen en manera al-guna las pretensiones del recurrente;
Pob lo táNto, se confirma la nota recurrida del Registrador de la Propiedad de San Juan, Sección Primera, de fecha 8 de julio de 1937, y se impone al recurrente el pago de costas en la suma de diez dólares ($10.00).
El Juez Asociado Sr. Córdova Dávila no intervino.